Exhibit 10.57

 

Execution Copy

 

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

KINGSBRIDGE CAPITAL LIMITED

 

and

 

NUVELO, INC.

 

dated as of August 4, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

ARTICLE I     DEFINITIONS

   1

Section 1.01.

 

“Articles”

   1

Section 1.02.

 

“Blackout Amount”

   1

Section 1.03.

 

“Blackout Shares”

   2

Section 1.04.

 

“Closing Date”

   2

Section 1.05.

 

“Commission”

   2

Section 1.06.

 

“Commission Documents”

   2

Section 1.07.

 

“Commitment Period”

   2

Section 1.08.

 

“Common Stock”

   2

Section 1.09.

 

“Condition Satisfaction Date”

   2

Section 1.10.

 

“Damages”

   2

Section 1.11.

 

“Draw Down”

   2

Section 1.12.

 

“Draw Down Amount”

   2

Section 1.13.

 

“Draw Down Discount Price”

   2

Section 1.14.

 

“Draw Down Notice”

   2

Section 1.15.

 

“Draw Down Pricing Period”

   2

Section 1.16.

 

“DTC”

   2

Section 1.17.

 

“Effective Date”

   2

Section 1.18.

 

“Exchange Act”

   3

Section 1.19.

 

“Excluded Merger or Sale”

   3

Section 1.20.

 

“Knowledge”

   3

Section 1.21.

 

“Make Whole Amount”

   3

Section 1.22.

 

“Market Capitalization”

   3

Section 1.23.

 

“Material Adverse Effect”

   3

Section 1.24.

 

“Maximum Commitment Amount”

   3

Section 1.25.

 

“Maximum Draw Down Amount”

   3

Section 1.26.

 

“NASD”

   3

Section 1.27.

 

“Permitted Transaction”

   3

Section 1.28.

 

“Person”

   3

Section 1.29.

 

“Principal Market”

   3

Section 1.30.

 

“Prohibited Transaction”

   3

Section 1.31.

 

“Prospectus”

   4

Section 1.32.

 

“Registrable Securities”

   4

Section 1.33.

 

“Registration Rights Agreement”

   4

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 1.34.

  “Registration Statement”    4

Section 1.35.

  “RegulationD”    4

Section 1.36.

  “Section4(2)”    4

Section 1.37.

  “Securities Act”    4

Section 1.38.

  “Settlement Date”    4

Section 1.39.

  “Shares”    4

Section 1.40.

  “Trading Day”    4

Section 1.41.

  “VWAP”    4

Section 1.42.

  “Warrant”    4

Section 1.43.

  “Warrant Shares”    4

ARTICLE II         PURCHASE AND SALE OF COMMON STOCK

   5

Section 2.01.

  Purchase and Sale of Stock    5

Section 2.02.

  Closing    5

Section 2.03.

  Registration Statement and Prospectus    5

Section 2.04.

  Warrant    5

Section 2.05.

  Blackout Shares    5

ARTICLE III         DRAW DOWN TERMS

   5

Section 3.01.

  Draw Down Notice    5

Section 3.02.

  Number of Shares    6

Section 3.03.

  Limitation on Draw Downs    6

Section 3.04.

  Trading Cushion    6

Section 3.05.

  Intentionally Omitted    6

Section 3.06.

  Settlement    6

Section 3.07.

  Delivery of Shares; Payment of Draw Down Amount    6

Section 3.08.

  Failure to Deliver Shares    6

ARTICLE IV         REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   7

Section 4.01.

  Organization, Good Standing and Power    7

Section 4.02.

  Authorization; Enforcement    7

Section 4.03.

  Capitalization    8

Section 4.04.

  Issuance of Shares    8

Section 4.05.

  No Conflicts    8

Section 4.06.

  Commission Documents, Financial Statements    9

Section 4.07.

  No Material Adverse Change    9

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 4.08.

   No Undisclosed Liabilities    9

Section 4.09.

   No Undisclosed Events or Circumstances    10

Section 4.10.

   Actions Pending    10

Section 4.11.

   Compliance with Law    10

Section 4.12.

   Disclosure    10

Section 4.13.

   Material Non-Public Information    10

Section 4.14.

   Exemption from Registration; Valid Issuances    10

Section 4.15.

   No General Solicitation or Advertising in Regard to this Transaction    11

Section 4.16.

   No Integrated Offering    11

Section 4.17.

   Acknowledgment Regarding Investor’s Purchase of Shares    11

ARTICLE V         REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

   11

Section 5.01.

   Organization and Standing of the Investor    11

Section 5.02.

   Authorization and Power    11

Section 5.03.

   No Conflicts    12

Section 5.04.

   Financial Capability    12

Section 5.05.

   Information    12

Section 5.06.

   Selling Restrictions    12

Section 5.07.

   Statutory Underwriter Status    13

Section 5.08.

   Not an Affiliate    13

Section 5.09.

   Manner of Sale    13

Section 5.10.

   Prospectus Delivery    13

ARTICLE VI         COVENANTS OF THE COMPANY

   13

Section 6.01.

   Securities    13

Section 6.02.

   Reservation of Common Stock    13

Section 6.03.

   Registration and Listing    13

Section 6.04.

   Registration Statement    14

Section 6.05.

   Compliance with Laws    14

Section 6.06.

   Reporting Requirements    14

Section 6.07.

   Other Financing    14

Section 6.08.

   Prohibited Transactions    15

Section 6.09.

   Corporate Existence    15

Section 6.10.

   Non-Disclosure of Non-Public Information    15

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 6.11.

   Notice of Certain Events Affecting Registration; Suspension of Right to
Request a Draw Down    15

Section 6.12.

   Amendments to the Registration Statement    15

Section 6.13.

   Prospectus Delivery    16

Section 6.14.

   Expectations Regarding Draw Downs    16

ARTICLE VII         CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A
DRAW DOWN

   16

Section 7.01.

   Accuracy of the Company’s Representations and Warranties    16

Section 7.02.

   Performance by the Company    17

Section 7.03.

   Compliance with Law    17

Section 7.04.

   Effective Registration Statement    17

Section 7.05.

   No Knowledge    17

Section 7.06.

   No Suspension    17

Section 7.07.

   No Injunction    17

Section 7.08.

   No Proceedings or Litigation    17

Section 7.09.

   Intentionally Omitted    17

Section 7.10.

   Sufficient Shares Registered for Resale    17

Section 7.11.

   Warrant    18

Section 7.12.

   Opinion of Counsel    18

Section 7.13.

   Accuracy of Investor’s Representation and Warranties    18

ARTICLE VIII         TERMINATION

   18

Section 8.01.

   Term    18

Section 8.02.

   Other Termination    18

Section 8.03.

   Effect of Termination    19

ARTICLE IX         INDEMNIFICATION

   19

Section 9.01.

   Indemnification    19

Section 9.02.

   Notification of Claims for Indemnification    20

Section 9.03.

   Dispute Resolution    21

ARTICLE X         MISCELLANEOUS

   22

Section 10.01.

   Fees and Expenses    22

Section 10.02.

   Reporting Entity for the Common Stock    22

Section 10.03.

   Brokerage    22

Section 10.04.

   Notices    22

Section 10.05.

   Assignment    23

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

     Page


--------------------------------------------------------------------------------

Section 10.06.

   Amendment; No Waiver    24

Section 10.07.

   Entire Agreement    24

Section 10.08.

   Severability    24

Section 10.09.

   Title and Subtitles    24

Section 10.10.

   Counterparts    24

Section 10.11.

   Choice of Law    24

Section 10.12.

   Specific Enforcement, Consent to Jurisdiction    24

Section 10.13.

   Survival    25

Section 10.14.

   Publicity    25

Section 10.15.

   Further Assurances    25

 

v



--------------------------------------------------------------------------------

COMMON STOCK PURCHASE AGREEMENT

 

by and between

 

KINGSBRIDGE CAPITAL LIMITED

 

and

 

NUVELO, INC.

 

dated as of August 4, 2005

 

This COMMON STOCK PURCHASE AGREEMENT is entered into as of the 4th day of
August, 2005 (this “Agreement”), by and between KINGSBRIDGE CAPITAL LIMITED, an
entity organized and existing under the laws of the British Virgin Islands (the
“Investor”) and NUVELO, INC., a corporation organized and existing under the
laws of the State of Delaware (the “Company”).

 

WHEREAS, the parties desire that, upon the terms and subject to the limitations
and conditions set forth herein, the Company may issue and sell to the Investor,
from time to time as provided herein, and the Investor shall purchase from the
Company, up to $75 million worth of shares of Common Stock (as defined below);
and

 

WHEREAS, such investments will be made in reliance upon the provisions of
Section 4(2) (“Section 4(2)”) and Regulation D (“Regulation D”) of the United
States Securities Act of 1933, as amended and the rules and regulations
promulgated thereunder (the “Securities Act”), and/or upon such other exemption
from the registration requirements of the Securities Act as may be available
with respect to any or all of the investments in Common Stock to be made
hereunder; and

 

WHEREAS, the parties hereto are concurrently entering into a Registration Rights
Agreement in the form of Exhibit A hereto (the “Registration Rights Agreement”)
pursuant to which the Company shall register the Common Stock issued and sold to
the Investor under this Agreement and under the Warrant (as defined below), upon
the terms and subject to the conditions set forth therein; and

 

WHEREAS, in consideration for the Investor’s execution and delivery of, and its
performance of its obligations under, this Agreement, the Company is
concurrently issuing to the Investor a Warrant in the form of Exhibit B hereto
(the “Warrant”) pursuant to which the Investor may purchase from the Company up
to 350,000 shares of Common Stock, upon the terms and subject to the conditions
set forth therein;

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01. “Articles” shall have the meaning assigned to such term in Section
4.03 hereof.

 

Section 1.02. “Blackout Amount” shall have the meaning assigned to such term in
the Registration Rights Agreement.

 

1



--------------------------------------------------------------------------------

Section 1.03. “Blackout Shares” shall have the meaning assigned to such term in
the Registration Rights Agreement.

 

Section 1.04. “Closing Date” means the date on which this Agreement is executed
and delivered by the Company and the Investor.

 

Section 1.05. “Commission” means the United States Securities Exchange
Commission.

 

Section 1.06. “Commission Documents” shall have the meaning assigned to such
term in Section 4.06 hereof.

 

Section 1.07. “Commitment Period” means the period commencing on the Effective
Date and expiring on the earliest to occur of (i) the date on which the Investor
shall have purchased Shares pursuant to this Agreement for an aggregate purchase
price equal to the Maximum Commitment Amount, (ii) the date this Agreement is
terminated pursuant to Article VIII hereof, and (iii) the date occurring 36
months from the Effective Date.

 

Section 1.08. “Common Stock” means the common stock of the Company, par value
$0.001 per share.

 

Section 1.09. “Condition Satisfaction Date” shall have the meaning assigned to
such term in Article VII hereof.

 

Section 1.10. “Damages” means any loss, claim, damage, liability, costs and
expenses (including, without limitation, reasonable attorneys’ fees and expenses
and costs and reasonable expenses of expert witnesses and investigation).

 

Section 1.11. “Draw Down” shall have the meaning assigned to such term in
Section 3.01 hereof.

 

Section 1.12. “Draw Down Amount” means the actual amount of a Draw Down paid to
the Company.

 

Section 1.13. “Draw Down Discount Price” means (i) 90% of the VWAP on any
Trading Day during the Draw Down Pricing Period when the VWAP equals or exceeds
$2.50 but is less than $7.00, (ii) 92% of the VWAP on any Trading Day during the
Draw Down Pricing Period when the VWAP equals or exceeds $7.00 but is less than
$11.20, or (iii) 94% of the VWAP on any Trading Day during the Draw Down Pricing
Period when the VWAP equals or exceeds $11.20.

 

Section 1.14. “Draw Down Notice” shall have the meaning assigned to such term in
Section 3.01 hereof.

 

Section 1.15. “Draw Down Pricing Period” shall mean, with respect to each Draw
Down, a period of eight (8) consecutive Trading Days beginning on the first
Trading Day specified in a Draw Down Notice.

 

Section 1.16. “DTC” shall mean the Depository Trust Company, or any successor
thereto.

 

Section 1.17. “Effective Date” means the first Trading Day immediately following
the date on which the Registration Statement is declared effective by the
Commission.

 

2



--------------------------------------------------------------------------------

Section 1.18. “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

 

Section 1.19. “Excluded Merger or Sale” shall have the meaning assigned to such
term in the Warrant.

 

Section 1.20. “Knowledge” means the actual knowledge of the Company’s President
and Chief Executive Officer, Chief Financial Officer, Senior Vice President
Human Resources, Senior Vice President Research and Development or Vice
President Finance and Chief Accounting Officer.

 

Section 1.21. “Make Whole Amount” shall have the meaning specified in Section
3.09.

 

Section 1.22. “Market Capitalization” means, as of any Trading Day, the product
of (i) the closing sale price of the Company’s Common Stock as reported by
Bloomberg L.P. using the AQR function and (ii) the number of outstanding shares
of Common Stock of the Company as reported by Bloomberg L.P. using the DES
function.

 

Section 1.23. “Material Adverse Effect” means any effect on the business,
operations, properties or financial condition of the Company and its
consolidated subsidiaries that is material and adverse to the Company and such
subsidiaries, taken as a whole, and/or any condition, circumstance, or situation
that would prohibit or otherwise interfere with the ability of the Company to
perform any of its obligations under this Agreement, the Registration Rights
Agreement or the Warrant in any material respect; provided, that none of the
following shall constitute a “Material Adverse Effect”: (i) the effects of
conditions or events that are generally applicable to the capital, financial,
banking or currency markets, (ii) any changes or effects resulting from the
announcement or consummation of the transactions contemplated by this Agreement,
including, without limitation, any changes or effects associated with any
particular Draw Down, and (iii) changes in the market price of the Company’s
Common Stock.

 

Section 1.24. “Maximum Commitment Amount” means the lesser of (i) $75 million in
aggregate Draw Down Amounts or (ii) 8,075,000 shares of Common Stock (as
adjusted for stock splits, stock combinations, stock dividends and
recapitalizations that occur on or after the date of this Agreement).

 

Section 1.25. “Maximum Draw Down Amount” means the lesser of (i) 2.5% of the
Company’s Market Capitalization at the time of the Draw Down, or (ii) $10
million.

 

Section 1.26. “NASD” means the National Association of Securities Dealers, Inc.

 

Section 1.27. “Permitted Transaction” shall have the meaning assigned to such
term in Section 6.07 hereof.

 

Section 1.28. “Person” means any individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
any government or political subdivision or an agency or instrumentality thereof.

 

Section 1.29. “Principal Market” means the Nasdaq National Market, the Nasdaq
SmallCap Market, the American Stock Exchange or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the Common
Stock.

 

Section 1.30. “Prohibited Transaction” shall have the meaning assigned to such
term in Section 6.08 hereof.

 

3



--------------------------------------------------------------------------------

Section 1.31. “Prospectus” as used in this Agreement means the prospectus in the
form included in the Registration Statement, as supplemented from time to time
pursuant to Rule 424(b) of the Securities Act.

 

Section 1.32. “Registrable Securities” means (i) the Shares, (ii) the Warrant
Shares, and (iii) any securities issued or issuable with respect to any of the
foregoing by way of exchange, stock dividend or stock split or in connection
with a combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (w) the
Registration Statement has been declared effective by the SEC and such
Registrable Securities have been disposed of pursuant to the Registration
Statement, (x) such Registrable Securities have been sold under circumstances
under which all of the applicable conditions of Rule 144 (or any similar
provision then in force) under the Securities Act (“Rule 144”) are met, (y) such
time as such Registrable Securities have been otherwise transferred to holders
who may trade such shares without restriction under the Securities Act, and the
Company has delivered a new certificate or other evidence of ownership for such
securities not bearing a restrictive legend or (z) in the opinion of counsel to
the Company such Registrable Securities may be sold without registration and
without any time, volume or manner limitations pursuant to Rule 144(k) (or any
similar provision then in effect) under the Securities Act.

 

Section 1.33. “Registration Rights Agreement” shall have the meaning set forth
in the recitals of this Agreement.

 

Section 1.34. “Registration Statement” shall have the meaning assigned to such
term in the Registration Rights Agreement.

 

Section 1.35. “Regulation D” shall have the meaning set forth in the recitals of
this Agreement.

 

Section 1.36. “Section 4(2)” shall have the meaning set forth in the recitals of
this Agreement.

 

Section 1.37. “Securities Act” shall have the meaning set forth in the recitals
of this Agreement.

 

Section 1.38. “Settlement Date” shall have the meaning assigned to such term in
Section 3.06 hereof.

 

Section 1.39. “Shares” means the shares of Common Stock of the Company that are
and/or may be purchased hereunder.

 

Section 1.40. “Trading Day” means any day other than a Saturday or a Sunday on
which the Principal Market is open for trading in equity securities.

 

Section 1.41. “VWAP” means the volume weighted average price (the aggregate
sales price of all trades of Common Stock during each Trading Day divided by the
total number of shares of Common Stock traded during such Trading Day) of the
Common Stock during any Trading Day as reported by Bloomberg, L.P. using the AQR
function.

 

Section 1.42. “Warrant” shall have the meaning set forth in the recitals of this
Agreement.

 

Section 1.43. “Warrant Shares” means the shares of Common Stock issuable to the
Investor upon exercise of the Warrant.

 

4



--------------------------------------------------------------------------------

ARTICLE II

 

PURCHASE AND SALE OF COMMON STOCK

 

Section 2.01. Purchase and Sale of Stock. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall, to the extent it
elects to make Draw Downs in accordance with Article III hereof, issue and sell
to the Investor and the Investor shall purchase from the Company Common Stock
for an aggregate purchase price of up to the Maximum Commitment Amount,
consisting of purchases based on Draw Downs in accordance with Article III
hereof.

 

Section 2.02. Closing. In consideration of and in express reliance upon the
representations, warranties, covenants, terms and conditions of this Agreement,
the Company agrees to issue and sell to the Investor, and the Investor agrees to
purchase from the Company, that number of the Shares to be issued in connection
with each Draw Down. The execution and delivery of this Agreement (the
“Closing”) shall take place at the offices of Clifford Chance US LLP, 31 West
52nd Street, New York, NY 10019 at 2:00 p.m. local time on August 4, 2005, or at
such other time and place or on such date as the Investor and the Company may
agree upon (the “Closing Date”). At or prior to the Closing, each party shall
deliver all documents, instruments and writings required to be delivered by such
party at the Closing pursuant to this Agreement.

 

Section 2.03. Registration Statement and Prospectus. Promptly after the Closing,
the Company shall prepare and file with the Commission the Registration
Statement (including the Prospectus) in accordance with the provisions of the
Securities Act and the Registration Rights Agreement.

 

Section 2.04. Warrant. On the Closing Date, the Company shall issue and deliver
the Warrant to the Investor.

 

Section 2.05. Blackout Shares. The Company shall deliver any Blackout Amount or
issue and deliver any Blackout Shares to the Investor in accordance with Section
1(e) of the Registration Rights Agreement.

 

ARTICLE III

 

DRAW DOWN TERMS

 

Subject to the satisfaction of the conditions hereinafter set forth in this
Agreement, the parties agree as follows:

 

Section 3.01. Draw Down Notice. The Company, may, in its sole discretion, issue
a Draw Down Notice specifying the dollar amount of Shares it elects to sell to
the Investor (each such election a “Draw Down”) up to a Draw Down Amount equal
to the Maximum Draw Down Amount during the Commitment Period, which Draw Down
the Investor will be obligated to accept. The Company shall inform the Investor
via facsimile transmission, with a copy to the Investor’s counsel, as to such
Draw Down Amount before commencement of trading on the first Trading Day of the
related Draw Down Pricing Period (the “Draw Down Notice”). In addition to the
Draw Down Amount, each Draw Down Notice shall designate the first Trading Day of
the Draw Down Pricing Period. In no event shall any Draw Down Amount exceed the
Maximum Draw Down Amount. Each Draw Down Notice shall be accompanied by a
certificate, signed by the Chief Executive Officer or Chief Financial Officer
dated, as of the date of such Draw Down Notice, in the form of Exhibit C hereof.

 

5



--------------------------------------------------------------------------------

Section 3.02. Number of Shares. Subject to Section 3.07(b), the number of Shares
to be issued in connection with each Draw Down shall be equal to the sum of the
number of shares issuable on each Trading Day of the Draw Down Pricing Period.
The number of shares issuable on a Trading Day of the Draw Down Pricing Period
shall be equal to the quotient of one eighth (1/8th) of the Draw Down Amount
divided by the Draw Down Discount Price for such Trading Day.

 

Section 3.03. Limitation on Draw Downs. Only one Draw Down shall be permitted
during each Draw Down Pricing Period.

 

Section 3.04. Trading Cushion. Unless the parties agree in writing otherwise,
there shall be a minimum of three (3) Trading Days between the expiration of any
Draw Down Pricing Period and the beginning of the next succeeding Draw Down
Pricing Period.

 

Section 3.05. Intentionally Omitted

 

Section 3.06. Settlement. The number of Shares purchased by the Investor in any
Draw Down shall be determined and settled no later than the second Trading Day
after the last Trading Day of the related Draw Down Pricing Period. Each date on
which settlement of the purchase and sale of Shares occurs hereunder being
referred to as a “Settlement Date.” The Investor shall provide the Company with
delivery instructions for the Shares to be issued at each Settlement Date at
least two Trading Days in advance of such Settlement Date. The number of Shares
actually issued shall be rounded to the nearest whole number of Shares.

 

Section 3.07. Delivery of Shares; Payment of Draw Down Amount.

 

(a) On each Settlement Date, the Company shall deliver the Shares purchased by
the Investor to the Investor or its designees via book-entry through the DTC to
an account designated by the Investor, and upon receipt of the Shares, the
Investor shall cause payment therefor to be made to the Company’s designated
account by wire transfer of immediately available funds, if the Shares are
received by the Investor no later than 1:30 p.m. (Eastern Time), or next day
available funds, if the Shares are received thereafter. Upon the written request
of the Company, the Investor will cause its banker to confirm to the Company
that the Investor has provided irrevocable instructions to cause payment for the
Shares to be made as set forth above, immediately following confirmation by such
banker that the Shares have been delivered through the DTC in unrestricted form.

 

(b) For each Trading Day during a Draw Down Pricing Period that the VWAP is less
than the greater of (i) 85% of the Closing Price of the Company’s Common Stock
on the Trading Day immediately preceding the commencement of such Draw Down
Pricing Period, or (ii) $2.50, such Trading Day shall not be used in calculating
the number of Shares to be issued in connection with such Draw Down, and the
Draw Down Amount in respect of such Draw Down Pricing Period shall be reduced by
one eighth (1/8th) of the initial Draw Down Amount specified in the Draw Down
Notice. If trading in the Company’s Common Stock is suspended for any reason for
more than three (3) consecutive or non-consecutive hours during any Trading Day
during a Draw Down Pricing Period, such Trading Day shall not be used in
calculating the number of Shares to be issued in connection with such Draw Down,
and the Draw Down Amount in respect of such Draw Down Pricing Period shall be
reduced by one eighth (1/8th) of the initial Draw Down Amount specified in the
Draw Down Notice.

 

Section 3.08. Failure to Deliver Shares. If on any Settlement Date, the Company
fails to deliver the Shares purchased by the Investor, and such failure is not
cured within ten (10) Trading Days following the date on which the Investor
delivered payment for such Shares, the Company shall pay to the Investor on
demand in cash by wire transfer of immediately available funds to an account
designated by

 

6



--------------------------------------------------------------------------------

the Investor the “Make Whole Amount;” provided, however, that in the event that
the Company is prevented from delivering Shares in respect of any such
Settlement Date in a timely manner by any fact or circumstance that is
reasonably within the control of, or directly attributable to, the Investor,
then such ten (10) Trading Day period shall be automatically extended until such
time as such fact or circumstance is cured. As used herein, the Make Whole
Amount shall be an amount equal to the sum of (i) the Draw Down Amount actually
paid by the Investor in respect of such Shares plus (ii) an amount equal to the
actual loss suffered by the Investor in respect of sales to subsequent
purchasers, pursuant to transactions entered into before the Settlement Date, of
the Shares that were required to be delivered by the Company, which shall be
based upon documentation reasonably satisfactory to the Company demonstrating
the difference (if greater than zero) between (A) the price per share paid by
the Investor to purchase such number of shares of Common Stock necessary for the
Investor to meet its share delivery obligations to such subsequent purchasers
minus (B) the average Draw Down Discount Price during the applicable Draw Down
Pricing Period. In the event that the Make Whole Amount is not paid within two
(2) Trading Days following a demand therefor from the Investor, the Make Whole
Amount shall accrue interest compounded daily at a rate of five percent (5%) per
annum up to and including the date on which the Make Whole Amount is actually
paid. Notwithstanding anything to the contrary set forth in this Agreement, in
the event that the Company pays the Make Whole Amount (plus interest, if
applicable) in respect of any Settlement Date in accordance with this Section
3.09, such payment shall be the Investor’s sole remedy in respect of the
Company’s failure to deliver Shares in respect of such Settlement Date, and the
Company shall not be obligated to deliver such Shares.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company hereby makes the following representations and warranties to the
Investor:

 

Section 4.01. Organization, Good Standing and Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has all requisite power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Except as set forth in the Commission Documents (as defined below), the Company
does not own more than fifty percent (50%) of the outstanding capital stock of
or control any other business entity, other than any wholly-owned subsidiary
that is not “significant” within the meaning of Regulation S-X promulgated by
the Commission. The Company is duly qualified as a foreign corporation to do
business and is in good standing in every jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, other than those in which the failure so to qualify or be in good
standing would not have a Material Adverse Effect.

 

Section 4.02. Authorization; Enforcement. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and the Warrant and, to issue
the Shares, the Warrant, the Warrant Shares and any Blackout Shares (except to
the extent that the number of Blackout Shares required to be issued exceeds the
number of authorized shares of Common Stock under the Articles); (ii) the
execution and delivery of this Agreement and the Registration Rights Agreement,
and the execution, issuance and delivery of the Warrant, by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required (other than as contemplated by Section 6.05); and (iii) each of this
Agreement and the Registration Rights Agreement has been duly executed and
delivered, and the Warrant has been duly executed, issued and delivered, by the
Company and constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

7



--------------------------------------------------------------------------------

Section 4.03. Capitalization. The authorized capital stock of the Company and
the shares thereof issued and outstanding as of June 30, 2005 are set forth on a
schedule (the “Disclosure Schedule”) previously delivered to the Investor. All
of the outstanding shares of the Common Stock have been duly and validly
authorized and issued, and are fully paid and non-assessable. Except as set
forth in this Agreement or as previously disclosed on the Disclosure Schedule,
as of June 30, 2005, no shares of Common Stock are entitled to preemptive rights
or registration rights and there are no outstanding options, warrants, scrip,
rights to subscribe to, call or commitments of any character whatsoever relating
to, or securities or rights convertible into or exchangeable for or giving any
right to subscribe for, any shares of capital stock of the Company. Except as
set forth in this Agreement, the Commission Documents, or as previously
disclosed to the Investor in the Disclosure Schedule, as of June 30, 2005, there
are no contracts, commitments, understandings, or arrangements by which the
Company is or may become bound to issue additional shares of the capital stock
of the Company or options, securities or rights convertible into or exchangeable
for or giving any right to subscribe for any shares of capital stock of the
Company. Except as described in the Commission Documents or as previously
disclosed to the Investor in the Disclosure Schedule, as of the date hereof the
Company is not a party to any agreement granting registration rights to any
Person with respect to any of its equity or debt securities. Except as set forth
in the Commission Documents or as previously disclosed to the Investor in
writing, as of the date hereof the Company is not a party to, and it has no
Knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of the Company. The offer and sale of all capital stock,
convertible securities, rights, warrants, or options of the Company issued
during the twenty-four month period immediately prior to the Closing complied
with all applicable federal and state securities laws, and no stockholder has a
right of rescission or damages with respect thereto that could reasonably be
expected to have a Material Adverse Effect. The Company has furnished or made
available to the Investor true and correct copies of the Company’s Amended and
Restated Certificate of Incorporation, as amended and in effect on the date
hereof (the “Articles”), and the Company’s Bylaws, as amended and in effect on
the date hereof (the “Bylaws”).

 

Section 4.04. Issuance of Shares. Subject to Section 6.05, the Shares, the
Warrant and the Warrant Shares have been, and any Blackout Shares will be, duly
authorized by all necessary corporate action (except to the extent that the
number of Blackout Shares required to be issued exceeds the number of authorized
shares of Common Stock under the Articles) and, when issued and paid for in
accordance with the terms of this Agreement, the Registration Rights Agreement
and the Warrant, the Shares and the Warrant Shares shall be validly issued and
outstanding, fully paid and non-assessable, and the Investor shall be entitled
to all rights accorded to a holder of shares of Common Stock.

 

Section 4.05. No Conflicts. The execution, delivery and performance of this
Agreement, the Registration Rights Agreement, the Warrant and any other document
or instrument contemplated hereby or thereby, by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby
do not: (i) violate any provision of the Articles or Bylaws, (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any material agreement, mortgage,
deed of trust, indenture, note, bond, license, lease agreement, instrument or
obligation to which the Company is a party, (iii) create or impose a lien,
charge or encumbrance on any property of the Company under any agreement or any
commitment to which the Company is a party or by which the Company is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Company or any of its subsidiaries or by which
any property or asset of the Company or any of its subsidiaries are bound or

 

8



--------------------------------------------------------------------------------

affected, or (v) require any consent of any third-party that has not been
obtained pursuant to any material contract to which the Company is subject or to
which any of its assets, operations or management may be subject. The Company is
not required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under this Agreement, the Registration Rights Agreement or
the Warrant, or issue and sell the Shares, the Warrant Shares or the Blackout
Shares (except to the extent that the number of Blackout Shares required to be
issued exceeds the number of authorized shares of Common Stock under the
Articles) in accordance with the terms hereof and thereof (other than any
filings that may be required to be made by the Company with the Commission, the
NASD/Nasdaq or state securities commissions subsequent to the Closing, and, any
registration statement (including any amendment or supplement thereto) which may
be filed pursuant hereto); provided that, for purposes of the representation
made in this sentence, the Company is assuming and relying upon the accuracy of
the relevant representations and agreements of the Investor herein.

 

Section 4.06. Commission Documents, Financial Statements. The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and since
December 31, 2003 the Company has timely filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission
pursuant to the reporting requirements of the Exchange Act, including material
filed pursuant to Section 13(a) or 15(d) of the Exchange Act (all of the
foregoing, including filings incorporated by reference therein, being referred
to herein as the “Commission Documents”). Except as previously disclosed to the
Investor in writing, since December 31, 2003 the Company has maintained all
requirements for the continued listing or quotation of its Common Stock, and
such Common Stock is currently listed or quoted on the Nasdaq National Market.
The Company has made available to the Investor true and complete copies of the
Commission Documents filed with the Commission since December 31, 2003 and prior
to the Closing Date. The Company has not provided to the Investor any
information which, according to applicable law, rule or regulation, should have
been disclosed publicly by the Company but which has not been so disclosed,
other than with respect to the transactions contemplated by this Agreement. As
of its date, the Company’s Form 10-K for the year ended December 31, 2004
complied in all material respects with the requirements of the Exchange Act and
the rules and regulations of the Commission promulgated thereunder applicable to
such document, and, as of its date, after giving effect to the information
disclosed and incorporated by reference therein, such Form 10-K did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents filed with the Commission since
December 31, 2003 complied as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the Commission or other applicable rules and regulations with respect
thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

Section 4.07. No Material Adverse Change. Except as disclosed in the Commission
Documents, since December 31, 2004 no event or series of events has or have
occurred that would, individually or in the aggregate, have a Material Adverse
Effect on the Company.

 

Section 4.08. No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liabilities, obligations, claims or losses (whether
liquidated or unliquidated, secured or unsecured,

 

9



--------------------------------------------------------------------------------

absolute, accrued, contingent or otherwise) that would be required to be
disclosed on a balance sheet of the Company or any subsidiary (including the
notes thereto) in conformity with GAAP and are not disclosed in the Commission
Documents, other than those incurred in the ordinary course of the Company’s or
its subsidiaries respective businesses since December 31, 2004 and which,
individually or in the aggregate, do not or would not have a Material Adverse
Effect on the Company.

 

Section 4.09. No Undisclosed Events or Circumstances. No event or circumstance
has occurred or exists with respect to the Company or its subsidiaries or their
respective businesses, properties, operations or financial condition, which,
under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed and which, individually or in the aggregate, would have a Material
Adverse Effect on the Company.

 

Section 4.10. Actions Pending. There is no action, suit, claim, investigation or
proceeding pending or, to the Knowledge of the Company, threatened against the
Company or any subsidiary which questions the validity of this Agreement or the
transactions contemplated hereby or any action taken or to be taken pursuant
hereto or thereto. Except as set forth in the Commission Documents or as
previously disclosed to the Investor in the Disclosure Schedule, there is no
action, suit, claim, investigation or proceeding pending or, to the Knowledge of
the Company, threatened, against or involving the Company, any subsidiary or any
of their respective properties or assets that could be reasonably expected to
have a Material Adverse Effect on the Company. Except as set forth in the
Commission Documents or as previously disclosed to the Investor in writing, no
judgment, order, writ, injunction or decree or award has been issued by or, to
the Knowledge of the Company, requested of any court, arbitrator or governmental
agency which could be reasonably expected to result in a Material Adverse
Effect.

 

Section 4.11. Compliance with Law. The businesses of the Company and its
subsidiaries have been and are presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except as set forth in the Commission Documents or such that would
not reasonably be expected to cause a Material Adverse Effect. Except as set
forth in the Commission Documents, the Company and each of its subsidiaries have
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it, except for such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, the failure
to possess which, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.12. Disclosure. To the Company’s Knowledge, neither this Agreement nor
any other documents, certificates or instruments furnished to the Investor by or
on behalf of the Company or any subsidiary in connection with the transactions
contemplated by this Agreement contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.

 

Section 4.13. Material Non-Public Information. Except for this Agreement and the
transactions contemplated hereby, neither the Company nor its agents have
disclosed to the Investor, any material non-public information that, according
to applicable law, rule or regulation, should have been disclosed publicly by
the Company prior to the date hereof but which has not been so disclosed.

 

Section 4.14. Exemption from Registration; Valid Issuances. Subject to, and in
reliance on the representations, warranties and covenants made herein by the
Investor, the issuance and sale of the Shares, the Warrant, the Warrant Shares
and any Blackout Shares in accordance with the terms and on the bases of the
representations and warranties set forth in this Agreement, may and shall be
properly issued

 

10



--------------------------------------------------------------------------------

pursuant to Section 4(2), Regulation D and/or any other applicable federal and
state securities laws provided, however, that at the request of and with the
express agreement of the Investor, the Shares and, under certain circumstances,
the Warrant Shares, will be delivered to the Investor via book entry through DTC
and shall not be bear legends noting restrictions as to resale of such shares
under federal and state securities laws, nor shall such shares be subject to
stop transfer instructions. Neither the sales of the Shares, the Warrant, the
Warrant Shares or any Blackout Shares pursuant to, nor the Company’s performance
of its obligations under, this Agreement, the Registration Rights Agreement, or
the Warrant shall (i) result in the creation or imposition of any liens,
charges, claims or other encumbrances upon the Shares, the Warrant Shares, any
Blackout Shares or any of the assets of the Company, or (ii) except as
previously disclosed to the Investor in writing, entitle the holders of any
outstanding shares of capital stock of the Company to preemptive or other rights
to subscribe to or acquire the shares of Common Stock or other securities of the
Company.

 

Section 4.15. No General Solicitation or Advertising in Regard to this
Transaction. Neither the Company nor any of its affiliates or any person acting
on its or their behalf (i) has conducted any general solicitation (as that term
is used in Rule 502(c) of Regulation D) or general advertising with respect to
any of the Shares, the Warrant, the Warrant Shares or any Blackout Shares or
(ii) has made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares under the Securities Act.

 

Section 4.16. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, other than pursuant to this Agreement and employee benefit
plans, under circumstances that would require registration under the Securities
Act of shares of the Common Stock issuable hereunder with any other offers or
sales of securities of the Company.

 

Section 4.17. Acknowledgment Regarding Investor’s Purchase of Shares. The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length Investor with respect to this Agreement and the
transactions contemplated hereunder. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereunder and any advice given by the Investor or any of its
representatives or agents in connection with this Agreement and the transactions
contemplated hereunder is merely incidental to the Investor’s purchase of the
Shares.

 

ARTICLE V

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE INVESTOR

 

The Investor hereby makes the following representations, warranties and
covenants to the Company:

 

Section 5.01. Organization and Standing of the Investor. The Investor is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands.

 

Section 5.02. Authorization and Power. The Investor has the requisite power and
authority to enter into and perform its obligations under this Agreement, the
Registration Rights Agreement and the Warrant and to purchase the Shares and the
Warrant Shares in accordance with the terms hereof and thereof. The execution,
delivery and performance of this Agreement, the Warrant and the Registration
Rights Agreement by Investor and the consummation by it of the transactions
contemplated hereby or thereby have been duly authorized by all necessary
corporate action, and no further consent or authorization of the Investor, its
Board of Directors or stockholders is required. Each of this Agreement,

 

11



--------------------------------------------------------------------------------

the Warrant and the Registration Rights Agreement has been duly executed and
delivered by the Investor and constitutes a valid and binding obligation of the
Investor enforceable against the Investor in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership, or
similar laws relating to, or affecting generally the enforcement of creditor’s
rights and remedies or by other equitable principles of general application.

 

Section 5.03. No Conflicts. The execution, delivery and performance of this
Agreement, Warrant, Registration Rights Agreement and any other document or
instrument contemplated hereby, by the Investor and the consummation of the
transactions contemplated thereby do not (i) violate any provision of the
Investor’s charter documents or bylaws, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any material agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Investor is a party, (iii) create or impose a lien, charge or
encumbrance on any property of the Investor under any agreement or any
commitment to which the Investor is a party or by which the Investor is bound or
by which any of its respective properties or assets are bound, (iv) result in a
violation of any federal, state, local or foreign statute, rule, regulation,
order, writ, judgment or decree (including federal and state securities laws and
regulations) applicable to the Investor or by which any property or asset of the
Investor are bound or affected, or (v) require the consent of any third-party
that has not been obtained pursuant to any material contract to which Investor
is subject or to which any of its assets, operations or management may be
subject. The Investor is not required under federal, state or local law, rule or
regulation to obtain any consent, authorization or order of, or make any filing
or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under this Agreement or to
purchase the Shares in accordance with the terms hereof, provided that, for
purposes of the representation made in this sentence, the Investor is assuming
and relying upon the accuracy of the relevant representations and agreements of
the Company herein.

 

Section 5.04. Financial Capability. The Investor has the financial capability to
perform all of its obligations under this Agreement, including the capability to
purchase the Shares in accordance with the terms hereof. The Investor has such
knowledge and experience in business and financial matters that it is capable of
evaluating the merits and risks of an investment in Common Stock and the
Warrant. The Investor is an “accredited investor” as defined in Regulation D.
The Investor is a “sophisticated investor” as described in Rule 506(b)(2)(ii) of
Regulation D. The Investor acknowledges that an investment in the Common Stock
and the Warrant is speculative and involves a high degree of risk.

 

Section 5.05. Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares, the
Warrant Shares and the Warrant which have been requested by the Investor. The
Investor has reviewed or received copies of the Commission Documents. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Investor has sought such accounting, legal and tax
advice as it has considered necessary to make an informed investment decision
with respect to its acquisition of the Shares, the Warrant Shares and the
Warrant. The Investor understands that it (and not the Company) shall be
responsible for its own tax liabilities that may arise as a result of this
investment or the transactions contemplated by this Agreement.

 

Section 5.06. Selling Restrictions. The Investor covenants that during the
Commitment Period, neither the Investor nor any of its affiliates nor any entity
managed or controlled by the Investor will ever enter into or execute or cause
any Person to enter into or execute any “short sale” (as such term is defined in
Rule 200 of Regulation SHO promulgated by the Commission under the Exchange Act)
of any shares of Common Stock, nor shall the Investor or any of its affiliates
or any entity managed or controlled by the Investor sell, during the term of a
Draw Down Pricing Period, Common Stock other than Common Stock purchased (or to
be purchased) pursuant to the Draw Down pertaining to such Draw Down Pricing
Period.

 

12



--------------------------------------------------------------------------------

Section 5.07. Statutory Underwriter Status. The Investor acknowledges and agrees
that, pursuant to the Commission’s current interpretations of the Securities
Act, the Investor will be disclosed as an “underwriter” within the meaning of
the Securities Act in the Registration Statement (and amendments thereto) and in
any Prospectus contained therein to the extent required by applicable law.

 

Section 5.08. Not an Affiliate. The Investor is not an officer, director or
“affiliate” (as defined in Rule 405 of the Securities Act) of the Company.

 

Section 5.09. Manner of Sale. At no time was Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

 

Section 5.10. Prospectus Delivery. The Investor agrees that unless the Shares
and Warrant Shares are eligible for resale pursuant to all the conditions of
Rule 144, it will resell the Shares and Warrant Shares only pursuant to the
Registration Statement, in a manner described under the caption “Plan of
Distribution” in the Registration Statement, and in a manner in compliance with
all applicable securities laws, including, without limitation, the prospectus
delivery requirements of the Securities Act. The Investor further acknowledges
and agrees that the Company shall be under no obligation to supplement the
Prospectus to reflect the issuance of any Shares pursuant to a Draw Down at any
time prior to the day following the Settlement Date with respect to such Shares.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY

 

The Company covenants with the Investor as follows, which covenants are for the
benefit of the Investor and its permitted assignees (as defined herein):

 

Section 6.01. Securities. The Company shall notify the Commission and the
Principal Market, if and as applicable, in accordance with their rules and
regulations, of the transactions contemplated by this Agreement, and shall use
commercially reasonable efforts to take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Shares, the Warrant Shares
and the Blackout Shares, if any, to the Investor; provided that in no event
shall the Company be under any obligation to supplement the Prospectus to
reflect the issuance of any Shares pursuant to a Draw Down at any time prior to
the day following the Settlement Date with respect to such Shares.

 

Section 6.02. Reservation of Common Stock. As of the date hereof, the Company
has available and the Company shall reserve and keep available at all times,
free of preemptive rights and other similar contractual rights of stockholders,
shares of Common Stock for the purpose of enabling the Company to satisfy any
obligation to issue the Shares in connection with all Draw Downs contemplated
hereunder and the Warrant Shares. The number of shares so reserved from time to
time may be reduced by the number of shares actually delivered hereunder.

 

Section 6.03. Registration and Listing. During the Commitment Period, the
Company shall use commercially reasonable efforts: (i) to take all action
necessary to cause its Common Stock to continue to be registered under Section
12(b) or 12(g) of the Exchange Act, (ii) to comply in all respects with its
reporting and filing obligations under the Exchange Act, (iii) to prevent the
termination or suspension of

 

13



--------------------------------------------------------------------------------

such registration, or the termination or suspension of its reporting and filing
obligations under the Exchange Act or Securities Act (except as expressly
permitted herein). The Company shall use commercially reasonable efforts to
maintain the listing and trading of its Common Stock and the listing of the
Shares purchased by Investor hereunder on the Principal Market (including,
without limitation, maintaining sufficient net tangible assets) and will comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the NASD and the Principal Market.

 

Section 6.04. Registration Statement. Without the prior written consent of the
Investor, the Registration Statement shall be used solely in connection with the
transactions between the Company and the Investor contemplated hereby.

 

Section 6.05. Compliance with Laws.

 

(a) The Company shall comply, and cause each subsidiary to comply, with all
applicable laws, rules, regulations and orders, noncompliance with which could
reasonably be expected to have a Material Adverse Effect.

 

(b) Without the consent of its stockholders in accordance with NASD rules, the
Company will not be obligated to issue, and the Investor will not be obligated
to purchase, any Shares or Blackout Shares which would result in the issuance
under this Agreement, the Warrant and the Registration Rights Agreements of
Shares and Blackout Shares (collectively) representing more than the applicable
percentage under the rules of the NASD that would require stockholder approval
of the issuance thereof. Nothing herein shall compel the Company to seek such
consent of its stockholders.

 

Section 6.06. Reporting Requirements. Upon reasonable written request of the
Investor during the Commitment Period, the Company shall furnish copies of the
following to the Investor within three Trading Days of such request (but not
sooner than filed with or submitted to the Commission):

 

(a) Quarterly Reports on Form 10-Q;

 

(b) Annual Reports on Form 10-K;

 

(c) Current Reports on Form 8-K; and

 

(d) any other documents publicly furnished or submitted to the Commission.

 

Section 6.07. Other Financing. Nothing in this Agreement shall be construed to
restrict the right of the Company to offer, sell and/or issue securities of any
kind whatsoever, provided such transaction is not a Prohibited Transaction (as
defined below) (any such transaction that is not a Prohibited Transaction is
referred to in this Agreement as a “Permitted Transaction”). Without limiting
the generality of the preceding sentence, the Company may, without the prior
written consent of the Investor, (i) establish stock option or award plans or
agreements (for directors, employees, consultants and/or advisors), and issue
securities thereunder, and amend such plans or agreements, including increasing
the number of shares available thereunder, (ii) issue equity securities to
finance, or otherwise in connection with, the acquisition of one or more other
companies, equipment, technologies or lines of business, (iii) issue shares of
Common Stock and/or Preferred Stock in connection with the Company’s option or
award plans, stock purchase plans, rights plans, warrants or options, (iv) issue
shares of Common Stock and/or Preferred Stock in connection with the acquisition
of products, licenses, equipment or other assets and strategic partnerships or
joint ventures (the primary purpose of which is not to raise equity capital);
(v) issue shares of Common and/or Preferred Stock to consultants and/or advisors
as consideration for services rendered or to be rendered, (vi) issue and sell
equity or debt securities in a

 

14



--------------------------------------------------------------------------------

public offering, (vii) issue and sell and equity or debt securities in a private
placement (other than in connection with any Prohibited Transaction), (viii)
issue equity securities to equipment lessors, equipment vendors, banks or
similar lending institutions in connection with leases or loans, or in
connection with strategic commercial or licensing transactions, (ix) issue
securities in connection with any stock split, stock dividend, recapitalization,
reclassification or similar event by the Company, and (x) issue shares of Common
Stock to the Investor under any other agreement entered into between the
Investor and the Company. The Company shall use commercially reasonable efforts
to notify the Investor in writing prior to the consummation of any material
Permitted Transaction described in clauses (vi), (vii) or (ix) above.

 

Section 6.08. Prohibited Transactions. During the term of this Agreement, the
Company shall not enter into any Prohibited Transaction without the prior
written consent of the Investor, which consent may be withheld at the sole
discretion of the Investor. For the purposes of this Agreement, the term
“Prohibited Transaction” shall refer to the issuance by the Company of any
“future priced securities,” which shall be deemed to mean the issuance of shares
of Common Stock or securities of any type whatsoever that are, or may become,
convertible or exchangeable into shares of Common Stock where the purchase,
conversion or exchange price for such Common Stock is determined using any
floating discount or other post-issuance adjustable discount to the market price
of Common Stock, including, without limitation, pursuant to any equity line or
other financing that is substantially similar to the financing provided for
under this Agreement.

 

Section 6.09. Corporate Existence. The Company shall take all steps necessary to
preserve and continue the corporate existence of the Company; provided, however,
that nothing in this Agreement shall be deemed to prohibit the Company from
engaging in any Excluded Merger or Sale with another Person provided that in the
event of an Excluded Merger or Sale, if the surviving, successor or purchasing
Person does not agree to assume the obligations under the Warrant, then the
Company shall deliver a notice to the Investor at least 10 (ten) days before the
consummation of such Excluded Merger or Sale, the Investor may exercise the
Warrant at any time before the consummation of such Excluded Merger or Sale (and
such exercise may be made contingent upon the consummation of such Excluded
Merger or Sale), and any portion of the Warrant that has not been exercised
before consummation of such Excluded Merger or Sale shall terminate and expire,
and shall no longer be outstanding.

 

Section 6.10. Non-Disclosure of Non-Public Information. Except as otherwise
expressly provided in this Agreement, none of the Company, its officers,
directors, employees nor agents shall disclose material non-public information
to the Investor, its advisors or representatives.

 

Section 6.11. Notice of Certain Events Affecting Registration; Suspension of
Right to Request a Draw Down. The Company shall promptly notify the Investor
upon the occurrence of any of the following events in respect of the
Registration Statement or the Prospectus related to the offer, issuance and sale
of the Shares and the Warrant Shares hereunder: (i) receipt of any request for
additional information by the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or the
Prospectus; (ii) the issuance by the Commission or any other federal or state
governmental authority of any stop order suspending the effectiveness of the
Registration Statement or the initiation of any proceedings for that purpose;
and (iii) receipt of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose. The Company shall not request a Draw Down during
the continuation of any of the foregoing events.

 

Section 6.12. Amendments to the Registration Statement. When the Registration
Statement is declared effective by the Commission, the Company shall (i) not
file any amendment to the Registration

 

15



--------------------------------------------------------------------------------

Statement or make any amendment or supplement to the Prospectus of which the
Investor shall not previously have been advised or to which the Investor shall
reasonably object after being so advised; provided, however, that the Company
shall, to the extent it deems advisable, and without the prior consent of or
notice to Investor, supplement the Prospectus within one day following the
Settlement Date for each Draw Down solely to reflect the issuance of Shares with
respect to such Draw Down and (ii) so long as, in the reasonable opinion of
counsel for the Investor, a Prospectus is required to be delivered in connection
with sales of the Shares by the Investor, if the Company files any information,
documents or reports that are incorporated by reference in the Registration
Statement pursuant to the Exchange Act, the Company shall, if requested by
Investor, deliver a copy of such information, documents or reports to the
Investor promptly following such filing.

 

Section 6.13. Prospectus Delivery. From time to time for such period as in the
reasonable opinion of counsel for the Investor a prospectus is required by the
Securities Act to be delivered in connection with sales by the Investor, the
Company will expeditiously deliver to the Investor, without charge, as many
copies of the Prospectus (and of any amendment or supplement thereto) as the
Investor may reasonably request. The Company consents to the use of the
Prospectus (and of any amendment or supplement thereto) in accordance with the
provisions of the Securities Act and state securities laws in connection with
the offering and sale of the Shares and the Warrant Shares and for such period
of time thereafter as the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Shares and the Warrant Shares.
Notwithstanding the foregoing, in no event shall the Company be under any
obligation to supplement the Prospectus or to reflect the issuance of any Shares
pursuant to a Draw Down or deliver any Prospectus as so supplemented at any time
prior to the day following the Settlement Date with respect to such Shares.

 

Section 6.14. Expectations Regarding Draw Downs. Within ten (10) calendar days
after the commencement of each calendar quarter occurring subsequent to the date
hereof, the Company shall notify the Investor as to its reasonable expectations
as to the dollar amount it intends to raise during such calendar quarter, if
any, through the issuance of Draw Down Notices. Such notification shall
constitute only the Company’s good faith estimate with respect to such calendar
quarter and shall in no way obligate the Company to raise such amount during
such calendar quarter or otherwise limit or restrict its right to deliver Draw
Down Notices during such calendar quarter in any amount permitted under this
Agreement or to refrain from delivering any Draw Down Notices during such
quarter. The failure by the Company to comply with this provision can be cured
by the Company’s notifying the Investor at any time as to its reasonable
expectations with respect to the current calendar quarter.

 

ARTICLE VII

 

CONDITIONS TO THE OBLIGATION OF THE INVESTOR TO ACCEPT A DRAW DOWN

 

The obligation of the Investor hereunder to accept a Draw Down Notice and to
acquire and pay for the Shares in accordance therewith is subject to the
satisfaction or waiver, at each Condition Satisfaction Date, of each of the
conditions set forth below. Other than those conditions set forth in Section
7.13 which are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion, the conditions are for the Investor’s sole
benefit and may be waived by the Investor at any time in its sole discretion. As
used in this Agreement, the term “Condition Satisfaction Date” shall mean, with
respect to each Draw Down, the date on which the applicable Draw Down Notice is
delivered to the Investor and each Settlement Date in respect of the applicable
Draw Down Pricing Period.

 

Section 7.01. Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company shall be true and correct in
all material respects as of the date when made as though made at that time
except for representations and warranties that are expressly made as of a
particular date.

 

16



--------------------------------------------------------------------------------

Section 7.02. Performance by the Company. The Company shall have, in all
material respects, performed, satisfied and complied with all covenants,
agreements and conditions required by this Agreement, the Registration Rights
Agreement and the Warrant to be performed, satisfied or complied with by the
Company.

 

Section 7.03. Compliance with Law. The Company shall have complied in all
respects with all applicable federal, state and local governmental laws, rules,
regulations and ordinances in connection with the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby except for any failures to so comply which, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 7.04. Effective Registration Statement. Upon the terms and subject to
the conditions set forth in the Registration Rights Agreement, the Registration
Statement shall have previously become effective and shall remain effective and
(i) neither the Company nor the Investor shall have received notice that the
Commission has issued or intends to issue a stop order with respect to the
Registration Statement or that the Commission otherwise has suspended or
withdrawn the effectiveness of the Registration Statement, either temporarily or
permanently, or intends or has threatened to do so (unless the Commission’s
concerns have been addressed and the Investor is reasonably satisfied that the
Commission no longer is considering or intends to take such action), and (ii) no
other suspension of the use or withdrawal of the effectiveness of the
Registration Statement or the Prospectus shall exist.

 

Section 7.05. No Knowledge. The Company shall have no Knowledge of any event
that could reasonably be expected to have the effect of causing the Registration
Statement with respect to the resale of the Registrable Securities by the
Investor to be suspended or otherwise ineffective (which event is more likely
than not to occur within eight Trading Days following the Trading Day on which a
Draw Down Notice is delivered).

 

Section 7.06. No Suspension. Trading in the Company’s Common Stock shall not
have been suspended by the Commission, the Principal Market or the NASD and
trading in securities generally as reported on the Principal Market shall not
have been suspended or limited as of the Condition Satisfaction Date.

 

Section 7.07. No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

 

Section 7.08. No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any subsidiary, or any of the officers, directors or affiliates
of the Company or any subsidiary seeking to enjoin, prevent or change the
transactions contemplated by this Agreement.

 

Section 7.09. Intentionally Omitted

 

Section 7.10. Sufficient Shares Registered for Resale. The Company shall have
sufficient Shares, calculated using the closing trade price of the Common Stock
as of the Trading Day immediately preceding such Draw Down Notice, registered
under the Registration Statement to issue and sell such Shares in accordance
with such Draw Down Notice.

 

17



--------------------------------------------------------------------------------

Section 7.11. Warrant. The Warrant shall have been duly executed, delivered and
issued to the Investor, and the Company shall not be in default in any material
respect under any of the provisions thereof, provided that any refusal by or
failure of the Company to issue and deliver Warrant Shares in respect of any
exercise (in whole or in part) thereof shall be deemed to be material for the
purposes of this Section 7.11.

 

Section 7.12. Opinion of Counsel. The Investor shall have received an opinion of
counsel to the Company, dated as of the Effective Date, in the form reasonably
agreed to by the Investor and its counsel prior to the date hereof.

 

Section 7.13. Accuracy of Investor’s Representation and Warranties. The
representations and warranties of the Investor shall be true and correct in all
material respects as of the date when made as though made at that time except
for representations and warranties that are made as of a particular date.

 

ARTICLE VIII

 

TERMINATION

 

Section 8.01. Term. Unless otherwise terminated in accordance with Section 8.02
below, this Agreement shall terminate upon the earlier of (i) expiration of the
Commitment Period or (ii) issuance of Shares pursuant to this Agreement in an
amount equal to the Maximum Commitment Amount.

 

Section 8.02. Other Termination.

 

(a) The Investor may terminate this Agreement upon (x) one (1) day’s notice if
the Company enters into any Prohibited Transaction as set forth in Section 6.08
without the Investor’s prior written consent, or (y) one (1) day’s notice within
ten (10) Trading Days after the Investor obtains actual knowledge that an event
resulting in a Material Adverse Effect has occurred.

 

(b) The Investor may terminate this Agreement upon one (1) day’s notice to the
Company at any time in the event that the Registration Statement is not
initially declared effective in accordance with the Registration Rights
Agreement; provided, however, that in the event the Registration Statement is
declared effective prior to the delivery of such notice, the Investor shall
thereafter have no right to terminate this Agreement pursuant to this Section
8.02(b).

 

(c) The Company may terminate this Agreement upon one (1) day’s notice;
provided, however, that the Company shall not terminate this Agreement pursuant
to this Section 8.02(c) during any Draw Down Pricing Period; provided further;
that, in the event of any termination of this Agreement by the Company
hereunder, so long as the Investor owns Shares purchased hereunder and/or
Warrant Shares, unless all of such shares of Common Stock may be resold by the
Investor without registration and without any time, volume or manner limitations
pursuant to Rule 144(k) (or any similar provision then in effect) under the
Securities Act, the Company shall not suspend or withdraw the Registration
Statement or otherwise cause the Registration Statement to become ineffective,
or voluntarily delist the Common Stock from, the Principal Market without
listing the Common Stock on another Principal Market.

 

(d) Each of the parties hereto may terminate this Agreement upon one (1) day’s
notice if the other party has breached a material representation, warranty or
covenant to this Agreement and such breach is not remedied within ten (10)
Trading Days after notice of such breach is delivered to the breaching party.

 

18



--------------------------------------------------------------------------------

Section 8.03. Effect of Termination. In the event of termination by the Company
or the Investor, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by either party. If this Agreement is terminated as
provided in Section 8.01 or 8.02 herein, this Agreement shall become void and of
no further force and effect, except as provided in Section 10.13. Nothing in
this Section 8.03 shall be deemed to release the Company or the Investor from
any liability for any breach under this Agreement occurring prior to such
termination, or to impair the rights of the Company and the Investor to compel
specific performance by the other party of its obligations under this Agreement
arising prior to such termination.

 

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.01. Indemnification.

 

(a) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Company agrees to indemnify, defend and hold harmless
the Investor and its affiliates and their respective officers, directors,
agents, employees, subsidiaries, partners, members and controlling persons
(each, an “Investor Indemnified Party”), to the fullest extent permitted by law
from and against any and all Damages directly resulting from or directly arising
out of any breach of any representation or warranty, covenant or agreement by
the Company in this Agreement, the Registration Rights Agreement or the Warrant;
provided, however, that the Company shall not be liable under this Article IX to
an Investor Indemnified Party to the extent that such Damages resulted or arose
from the breach by an Investor Indemnified Party of any representation,
warranty, covenant or agreement of an Investor Indemnified Party contained in
this Agreement, the Registration Rights Agreement or the Warrant or the gross
negligence, recklessness, willful misconduct or bad faith of an Investor
Indemnified Party. The parties intend that any Damages subject to
indemnification pursuant to this Article IX will be net of insurance proceeds
(which the Investor Indemnified Party agrees to use commercially reasonable
efforts to recover). Accordingly, the amount which the Company is required to
pay to any Investor Indemnified Party hereunder (a “Company Indemnity Payment”)
will be reduced by any insurance proceeds actually recovered by or on behalf of
any Investor Indemnified Party in reduction of the related Damages. In addition,
if an Investor Indemnified Party receives a Company Indemnity Payment required
by this Article IX in respect of any Damages and subsequently receives any such
insurance proceeds, then the Investor Indemnified Party will pay to the Company
an amount equal to the Company Indemnity Payment received less the amount of the
Company Indemnity Payment that would have been due if the insurance proceeds had
been received, realized or recovered before the Company Indemnity Payment was
made.

 

(b) Except as otherwise provided in this Article IX, unless disputed as set
forth in Section 9.02, the Investor agrees to indemnify, defend and hold
harmless the Company and its affiliates and their respective officers,
directors, agents, employees, subsidiaries, partners, members and controlling
persons (each, a “Company Indemnified Party”), to the fullest extent permitted
by law from and against any and all Damages directly resulting from or directly
arising out of any breach of any representation or warranty, covenant or
agreement by the Investor in this Agreement, the Registration Right Agreement or
the Warrant; provided, however, that the Investor shall not be liable under this
Article IX to a Company Indemnified Party to the extent that such Damages
resulted or arose from the breach by a Company Indemnified Party of any
representation, warranty, covenant or agreement of a Company Indemnified Party
contained in this Agreement, the Registration Right Agreement or the Warrant or
gross negligence,

 

19



--------------------------------------------------------------------------------

recklessness, willful misconduct or bad faith of a Company Indemnified Party.
The parties intend that any Damages subject to indemnification pursuant to this
Article IX will be net of insurance proceeds (which the Company agrees to use
commercially reasonable efforts to recover). Accordingly, the amount which the
Investor is required to pay to any Company Indemnified Party hereunder (an
“Investor Indemnity Payment”) will be reduced by any insurance proceeds
theretofore actually recovered by or on behalf of any Company Indemnified Party
in reduction of the related Damages. In addition, if a Company Indemnified Party
receives an Investor Indemnity Payment required by this Article IX in respect of
any Damages and subsequently receives any such insurance proceeds, then the
Company Indemnified Party will pay to the Investor an amount equal to the
Investor Indemnity Payment received less the amount of the Investor Indemnity
Payment that would have been due if the insurance proceeds had been received,
realized or recovered before the Investor Indemnity Payment was made.

 

Section 9.02. Notification of Claims for Indemnification. Each party entitled to
indemnification under this Article IX (an “Indemnified Party”) shall, promptly
after the receipt of notice of the commencement of any claim against such
Indemnified Party in respect of which indemnity may be sought from the party
obligated to indemnify such Indemnified Party under this Article IX (the
“Indemnifying Party”), notify the Indemnifying Party in writing of the
commencement thereof. Any such notice shall describe the claim in reasonable
detail. The failure of any Indemnified Party to so notify the Indemnifying Party
of any such action shall not relieve the Indemnifying Party from any liability
which it may have to such Indemnified Party (a) other than pursuant to this
Article IX or (b) under this Article IX unless, and only to the extent that,
such failure results in the Indemnifying Party’s forfeiture of substantive
rights or defenses or the Indemnifying Party is prejudiced by such delay. The
procedures listed below shall govern the procedures for the handling of
indemnification claims.

 

(a) Any claim for indemnification for Damages that do not result from a Third
Party Claim as defined in the following paragraph, shall be asserted by written
notice given by the Indemnified Party to the Indemnifying Party. Such
Indemnifying Party shall have a period of thirty (30) days after the receipt of
such notice within which to respond thereto. If such Indemnifying Party does not
respond within such thirty (30) day period, such Indemnifying Party shall be
deemed to have refused to accept responsibility to make payment as set forth in
Section 9.01. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement, including
the dispute resolution provisions set forth in Section 9.03 below.

 

(b) If an Indemnified Party shall receive notice or otherwise learn of the
assertion by a person or entity not a party to this Agreement of any threatened
legal action or claim (collectively a “Third Party Claim”), with respect to
which an Indemnifying Party may be obligated to provide indemnification, the
Indemnified Party shall give such Indemnifying Party written notice thereof
within twenty (20) days after becoming aware of such Third Party Claim.

 

(c) An Indemnifying Party may elect to defend (and, unless the Indemnifying
Party has specified any reservations or exceptions, to seek to settle or
compromise) at such Indemnifying Party’s own expense and by such Indemnifying
Party’s own counsel, any Third Party Claim. Within thirty (30) days after the
receipt of notice from an Indemnified Party (or sooner if the nature of such
Third Party Claim so requires), the Indemnifying Party shall notify the
Indemnified Party whether the Indemnifying Party will assume responsibility for
defending such Third Party Claim, which election shall specify any reservations
or exceptions. If such Indemnifying Party does not respond within such thirty
(30) day period or rejects such claim in whole or in part, the Indemnified Party
shall be free to pursue such remedies as specified in this Agreement, including
the dispute resolution provisions set forth in Section 9.03 below. In case any
such Third Party Claim shall be brought against any Indemnified Party, and it
shall notify the Indemnifying Party of the commencement thereof, the
Indemnifying Party shall be entitled to assume the

 

20



--------------------------------------------------------------------------------

defense thereof at its own expense, with counsel satisfactory to such
Indemnified Party in its reasonable judgment; provided, however, that any
Indemnified Party may, at its own expense, retain separate counsel to
participate in such defense at its own expense. Notwithstanding the foregoing,
in any Third Party Claim in which both the Indemnifying Party, on the one hand,
and an Indemnified Party, on the other hand, are, or are reasonably likely to
become, a party, such Indemnified Party shall have the right to employ separate
counsel and to control its own defense of such claim if, in the reasonable
opinion of counsel to such Indemnified Party, either (x) one or more significant
defenses are available to the Indemnified Party that are not available to the
Indemnifying Party or (y) a conflict or potential conflict exists between the
Indemnifying Party, on the one hand, and such Indemnified Party, on the other
hand, that would make such separate representation advisable; provided, however,
that in such circumstances the Indemnifying Party (i) shall not be liable for
the fees and expenses of more than one counsel to all Indemnified Parties and
(ii) shall reimburse the Indemnified Parties for such reasonable fees and
expenses of such counsel incurred in any such Third Party Claim, as such
expenses are incurred, provided that the Indemnified Parties agree to repay such
amounts if it is ultimately determined that the Indemnifying Party was not
obligated to provide indemnification under this Article X. The Indemnifying
Party agrees that it will not, without the prior written consent of the
Indemnified Party, settle, compromise or consent to the entry of any judgment in
any pending or threatened claim relating to the matters contemplated hereby (if
any Indemnified Party is a party thereto or has been actually threatened to be
made a party thereto) unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising or
that may arise out of such claim. The Indemnifying Party shall not be liable for
any settlement of any claim effected against an Indemnified Party without the
Indemnifying Party’s written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. The rights accorded to an Indemnified Party
hereunder shall be in addition to any rights that any Indemnified Party may have
at common law, by separate agreement or otherwise (subject, however, to the
provisions of Section 9.03 below); provided, however, that notwithstanding the
foregoing or anything to the contrary contained in this Agreement, nothing in
this Article X (other than Section 9.03) shall restrict or limit any rights that
any Indemnified Party may have to seek equitable relief.

 

Section 9.03. Dispute Resolution. Any dispute under this Agreement, the
Registration Rights Agreement or the Warrant shall be submitted to arbitration
(including, without limitation, pursuant to this Article IX) and shall be
finally and conclusively determined by the decision of a board of arbitration
consisting of three (3) members (the “Board of Arbitration”) selected as
hereinafter provided. Each of the Indemnified Party and the Indemnifying Party
shall select one (1) member and the third member shall be selected by mutual
agreement of the other members, or if the other members fail to reach agreement
on a third member within twenty (20) days after their selection, such third
member shall thereafter be selected by the American Arbitration Association upon
application made to it for such purpose by the Indemnified Party. The Board of
Arbitration shall meet on consecutive business days in New York, New York or
such other place as a majority of the members of the Board of Arbitration
determines more appropriate, and shall reach and render a decision in writing
(concurred in by a majority of the members of the Board of Arbitration) with
respect to the amount, if any, which the Indemnifying Party is required to pay
to the Indemnified Party in respect of a claim filed by the Indemnified Party.
In connection with rendering its decisions, the Board of Arbitration shall adopt
and follow the rules and procedures of the American Arbitration Association. To
the extent practical, decisions of the Board of Arbitration shall be rendered no
more than thirty (30) calendar days following commencement of proceedings with
respect thereto. The Board of Arbitration shall cause its written decision to be
delivered to the Indemnified Party and the Indemnifying Party. Any decision made
by the Board of Arbitration (either prior to or after the expiration of such
thirty (30) calendar day period) shall be final, binding and conclusive on the
Indemnified Party and the Indemnifying Party and entitled to be enforced to the
fullest extent permitted by law and entered in any court of competent
jurisdiction. Each party to any arbitration shall bear its own expense in
relation thereto, including but not limited to such party’s attorneys’ fees, if
any, and the expenses and fees of the Board of Arbitration shall be paid
initially one-half by each of the Indemnifying Party and the

 

21



--------------------------------------------------------------------------------

Indemnified Party, but then apportioned between the Indemnifying Party and the
Indemnified Party in the same proportion as the portion of the related claim
determined by the Board of Arbitration to be payable to the Indemnified Party
bears to the portion of such claim determined not to be so payable.

 

ARTICLE X

 

MISCELLANEOUS

 

Section 10.01. Fees and Expenses. Each of the Company and the Investor agrees to
pay its own expenses incident to the performance of its obligations hereunder,
except that:

 

(a) the Company shall be solely responsible for (i) all reasonable attorneys
fees and expenses incurred by the Investor in connection with the preparation,
negotiation, execution and delivery of this Agreement, the Registration Rights
Agreement and the Warrant, and review of the Registration Statement, and (ii)
all reasonable fees and expenses incurred by the Investor in connection with any
amendments, modifications or waivers of this Agreement, including, without
limitation, all reasonable attorneys fees and expenses and (iii) all reasonable
fees and expenses incurred in connection with the Investor’s enforcement of this
Agreement, including, without limitation, all reasonable attorneys fees and
expenses, and (iv) due diligence expenses incurred by the Investor during the
term of this Agreement equal to $12,500 per calendar quarter, and (v) all stamp
or other similar taxes and duties, if any, levied in connection with issuance of
the Shares pursuant hereto; provided that such $12,500 shall not be payable in
respect of any calendar quarter following the calendar quarter during which the
Company shall have issued and sold Common Stock hereunder during the term of
this Agreement in aggregate Draw Down Amounts equal to or exceeding $25 million;
provided, however, that in each of the above instances the Investor shall
provide customary supporting invoices or similar documentation in reasonable
detail describing such expenses, and provided further that the maximum aggregate
amount payable by the Company pursuant to clause (i) above shall be $70,000 and
the Investor shall bear all fees and expenses in excess of $70,000 incurred in
connection with the events described under clause (i) above; and

 

(b) the Investor shall be solely responsible for all reasonable fees and
expenses incurred in connection with the Company’s enforcement of this
Agreement, including, without limitation, all reasonable attorneys fees and
expenses.

 

Section 10.02. Reporting Entity for the Common Stock. The reporting entity
relied upon for the determination of the trading price or trading volume of the
Common Stock on any given Trading Day for the purposes of this Agreement shall
be Bloomberg, L.P. or any successor thereto. The written mutual consent of the
Investor and the Company shall be required to employ any other reporting entity.

 

Section 10.03. Brokerage. Each of the parties hereto represents that it has had
no dealings in connection with this transaction with any finder or broker who
will demand payment of any fee or commission from the other party. The Company
on the one hand, and the Investor, on the other hand, agree to indemnify the
other against and hold the other harmless from any and all liabilities to any
Persons claiming brokerage commissions or finder’s fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby.

 

Section 10.04. Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other

 

22



--------------------------------------------------------------------------------

address as such party shall have specified most recently by written notice given
in accordance herewith. Any notice or other communication required or permitted
to be given hereunder shall be deemed effective (a) upon hand delivery or
delivery by facsimile, with accurate confirmation generated by the transmitting
facsimile machine, at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

 

If to the Company:

 

675 Almanor Drive

Sunnyvale, CA 94085

Facsimile: (408) 215-4001

Attention: Lee Bendekgey, Senior Vice President, General Counsel and Chief
Financial Officer

 

with a copy (which shall not constitute notice) to:

 

Cooley Godward LLP:

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Facsimile: 650 849-7400

Attention: John Geschke, Esq.

 

if to the Investor:

 

Kingsbridge Capital Limited/ c/o Kingsbridge Corporate Services Limited

Main Street

Kilcullen, County Kildare

Republic of Ireland

Telephone: 011-353-45-481-811

Facsimile: 011-353-45-482-003

Attention: Adam Gurney, Managing Director

 

with a copy (which shall not constitute notice) to:

 

Clifford Chance US LLP

31 West 52nd Street

New York, NY 10019

Telephone: (212) 878-8000

Facsimile: (212) 878-8375

Attention: Keith M. Andruschak, Esq.

 

Either party hereto may from time to time change its address or facsimile number
for notices under this Section by giving at least ten (10) days’ prior written
notice of such changed address or facsimile number to the other party hereto.

 

Section 10.05. Assignment. Neither this Agreement nor any rights of the Investor
or the Company hereunder may be assigned by either party to any other Person.

 

23



--------------------------------------------------------------------------------

Section 10.06. Amendment; No Waiver. No party shall be liable or bound to any
other party in any manner by any warranties, representations or covenants except
as specifically set forth in this Agreement, the Warrant and the Registration
Rights Agreement. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by both parties hereto. The failure of
the either party to insist on strict compliance with this Agreement, or to
exercise any right or remedy under this Agreement, shall not constitute a waiver
of any rights provided under this Agreement, nor estop the parties from
thereafter demanding full and complete compliance nor prevent the parties from
exercising such a right or remedy in the future.

 

Section 10.07. Entire Agreement. This Agreement, the Registration Rights
Agreement and the Warrant set forth the entire agreement and understanding of
the parties relating to the subject matter hereof and supersede all prior and
contemporaneous agreements, negotiations and understandings between the parties,
both oral and written, relating to the subject matter hereof.

 

Section 10.08. Severability. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that, such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 10.09. Title and Subtitles. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

Section 10.10. Counterparts. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument.

 

Section 10.11. Choice of Law. This Agreement shall be construed under the laws
of the State of New York.

 

Section 10.12. Specific Enforcement, Consent to Jurisdiction.

 

(a) The Company and the Investor acknowledge and agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent or cure breaches of the provisions of this Agreement and
to enforce specifically the terms and provisions hereof or thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.

 

(b) Subject to Section 9.03, each of the Company and the Investor (i) hereby
irrevocably submits to the jurisdiction of the United States District Court and
other courts of the United States sitting in the State of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement and (ii) hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Each of the Company and the Investor consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

24



--------------------------------------------------------------------------------

Section 10.13. Survival. The representations and warranties of the Company and
the Investor contained in Articles IV and V and the covenants contained in
Article V and Article VI shall survive the execution and delivery hereof and the
Closing until the termination of this Agreement, and the agreements and
covenants set forth in Article VIII and Article IX of this Agreement shall
survive the execution and delivery hereof and the Closing hereunder.

 

Section 10.14. Publicity. Except as otherwise required by applicable law or
regulation, or Nasdaq rule or judicial process, prior to the Closing, neither
the Company nor the Investor shall issue any press release or otherwise make any
public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement. In the
event the Company is required by law, regulation, Nasdaq rule or judicial
process, based upon reasonable advice of the Company’s counsel, to issue a press
release or otherwise make a public statement or announcement with respect to
this Agreement prior to the Closing, the Company shall consult with the Investor
on the form and substance of such press release, statement or announcement.
Promptly after the Closing, each party may issue a press release or otherwise
make a public statement or announcement with respect to this Agreement or the
transactions contemplated hereby or the existence of this Agreement; provided
that, prior to issuing any such press release, making any such public statement
or announcement, the party wishing to make such release, statement or
announcement consults and cooperates in good faith with the other party in order
to formulate such press release, public statement or announcement in form and
substance reasonably acceptable to both parties.

 

Section 10.15. Further Assurances. From and after the date of this Agreement,
upon the request of the Investor or the Company, each of the Company and the
Investor shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

[Remainder of this page intentionally left blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officer as of the date first written.

 

KINGSBRIDGE CAPITAL LIMITED

By:

 

/s/ Valentine O’Donoghue

--------------------------------------------------------------------------------

   

Valentine O’Donoghue

Director

NUVELO, INC.

By:

 

/s/ Lee Bendekgey

--------------------------------------------------------------------------------

   

Lee Bendekgey

Senior Vice President, Chief Financial Officer

and General Counsel

 

26